AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations



                                                                                                                       j
                                     UNITED STATES DISTRICT

              UNITED STATES OF AMERICA
                                            SOUTHERN DISTRICT OF CALIF
                                                                     JUDGMENT I
                                                                                              J:
                                                                                            OIT:JUN 2 9 2021
                                                                                                                       _
                                                                                               CLERK. U.S. DISTRICT COURT
                                                                                            ~'ClffM.IIN"A.~TO~oRNIA
                                                                     (For Revocation o                                UTY
                                V.                                   (For Offenses Committed On or After November 1, 1987)
       JUAN MANUEL RAMOS HERNANDEZ (I)
               aka Manuel Ramos                                         Case Number:        3:21-CR-10036-GPC

                                                                         David Zugman
                                                                     Defendant's Attorney
REGISTRATION NO.                 68091-112
•-
THE DEFENDANT:
IZI   admitted guilt to violation of allegation(s) No.      1

D     was found guilty in violation of allegation(s) No.
                                                           ------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                    Nature of Violation
            1                        Committed a federal, state or local offense




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     June 28. 2021
                                                                     Date of Imposition of Sentence


                                                                             ~b&
                                                                     HON. GONZALO P. CURIEL
                                                                     UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 JUAN MANUEL RAMOS HERNANDEZ (1)                                         Judgment - Page 2 of2
CASE NUMBER:               3 :21-CR-10036-GPC

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 12 months (4 months consecutive and 8 months conurrent to any other sentence being serv_ed in 21CR015 l-GPC).




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI    The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends placement in the Western Region (Central California).




 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant shall surrender to the United States Marshal for this district:
        •    at                             A.M.              on
        •     as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

                                                                          to
        Defendant delivered on
                                 --------------                                ----------------
 at
       ------------ ,                       with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3:21-CR-10036-GPC
